In a proceeding by an attorney to fix the value of the legal services rendered to the executor of an estate (now deceased) pursuant to section 231-a, Surrogate’s Court Act, the successor representatives of the estate contested the value of the services and alleged payment in full by numerous checks. The petitioner testified from memory that some of the checks were paid on account of other matters. In the decision the value of the services was determined and the disputed amount was divided equally between the parties [estates]. There is no rational basis in the evidence for such division. Decree reversed on the law and the facts and the matter remitted to the Surrogate’s Court, Westchester county, for a new hearing, with costs to abide the event. Lazansky, P. J., Davis, Johnston, Adel and Close, JJ., concur.